United States Court of Appeals
                                     FOR THE EIGHTH CIRCUIT

                                              ___________

                                              No. 96-3722
                                              ___________

Andrew Wayne Smith;                 *
Teresa B. Smith,                    *
                                    *
           Appellants,              *
                                    *                     Appeal from the United States
      v.                            *                     District Court for the
                                    *                     Western District of Arkansas.
Estate of Guthrie M. Williams;      *
Conagra Poultry Company;            *                                [UNPUBLISHED]
Reliance National Insurance Company,                      *
                                    *
           Appellees.               *

                                              ___________

                                    Submitted: June 13, 1997
                                            Filed: August 18, 1997
                                           ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit
Judges.
                               ___________

PER CURIAM.

        Andrew Wayne Smith, while operating a tractor-trailer owned and insured by his employer, Con Agra
Poultry, Inc. (Con Agra), was injured in a head-on automobile collision allegedly caused by Guthrie Williams.
Smith and his wife brought this diversity action against Williams’s estate, Con Agra, and Reliance National
Insurance Company (Reliance). They alleged that Williams was uninsured/underinsured at the
time of the accident, and that Con Agra maintained uninsured/underinsured motorist coverage through itself or
Reliance; the Smiths sought recovery under the alleged policy. The district court1 granted Con Agra and
Reliance’s separate motions for summary judgment, concluding the Smiths’ exclusive remedies were those
provided under the Arkansas Workers’ Compensation Act (the Act), Ark. Code Ann. § 11-9-105(a) (Michie
1996). The district court later dismissed the action as to the estate. This appeal followed, and we affirm.

        We initially reject appellees’ argument that the Smiths’ appeal is untimely, as they timely obtained from
the district court an extension of time in which to appeal. See Fed. R. App. P. 4(a)(5); Hable v. Pairolero, 915
F.2d 394, 394-95 (8th Cir. 1990). Because this is a diversity case, the substantive issues are governed by state
law, and we review the district court's interpretation of state law de novo. See Toney v. WCCO Television,
Midwest Cable & Satellite, Inc., 85 F.3d 383, 386 (8th Cir. 1996). We also review the grant of summary
judgment de novo. See Madewell v. Downs, 68 F.3d 1030, 1036 (8th Cir. 1995).


        The Smiths argue on appeal that Arkansas law permits them to maintain an action against Reliance, as
a third-party insurer, for uninsured/underinsured motorist coverage. We do not decide this issue, because we
conclude that summary judgment for Reliance was appropriate based on the unrebutted evidence supporting
Reliance’s summary judgment motion. See White v. Moulder, 30 F.3d 80, 82 (8th Cir. 1994) (court of appeals
may affirm grant of summary judgment on any ground supported by record), cert. denied, 513 U.S. 1084 (1995).
The evidence showed that Reliance did not provide uninsured motorist coverage for the tractor-trailer Andrew
Smith was driving; Arkansas law prohibits issuance of underinsured motorist coverage without uninsured
motorist coverage. See Ark. Code Ann. § 23-89-209(b)(2) (Michie Supp.




        1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                                      -2-
1995).

         Accordingly, we affirm.

         A true copy.

                 Attest:

                         CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-